PER CURIAM.
This is an appeal from a decree of the Circuit Court of Jefferson County denying appellant bail in a habeas corpus proceeding.
The appellant is under indictment for murder in.the first degree.
Under the provisions of Section 16 of' the Constitution of Alabama 1901, an accused must be allowed bail except in capital cases, and even then unless the proof is evident or the presumption great.
The true meaning of the phrases “proof is evident” and “the presumption great”, as construed by prior decisions, was gone into in the case of Colvin v. State, 36 Ala. App. 104, 53 So.2d 99. We see no need to reiterate the principles set forth in that opinion.
This record has received the careful consideration of this court en banc, and it is our conclusion that under the facts disclosed, and the legal doctrines applicable, this appellant is entitled to bail.
' The judgment of the circuit court denying appellant bail is reversed, and it is hereby ordered that the appellant be released upon his furnishing bail in the amount of $2,500, to be approved by the Circuit-Judge below, or by the Sheriff of Jefferson County in compliance with Section 194, Title 15, Code of Alabama 1940.
Reversed and remanded with instructions.